July 23, 1901. The opinion of the Court was delivered by
In order to understand fully the facts of this case, it will be necessary to refer to the decree of his Honor, Judge Gage. The record contains the following general statement: "This action was begun in the Court of Common Pleas for Spartanburg County by the plaintiff, appellant, respondent, against defendant, appellant, respondent, April 15, 1898, for a settlement and accounting between the estates of F.M. Trimmier and M.L. Trimmier, arising from the administration of F.M. Trimmier's estate by M.L. Trimmier, as administratrix, with the will annexed, of F.M. Trimmier, from 1888 to 1897. The cause was referred to the master to hear and determine all the issues. The master made his report, and the same came on to be heard on exceptions thereto by his Honor, Judge Gage. *Page 228 
Judge Gage modified the master's report and referred certain questions back to the master for further testimony and determination. On the coming in of the master's second report, there being no exceptions thereto, the same was confirmed by Judge Klugh. Both plaintiff and defendant appeal from the decree of Judge Gage. The counsel in the case entered into written agreement on the filing of Judge Gage's decree to await the determination of the matter then left open in order that all questions might be presented in one appeal. There being no appeal from Judge Klugh's order, the appeal is from Judge Gage's decree."
The issues are thus stated by the defendant's attorneys:
"1. The estate of Frank Trimmier consisted in part of money seeking investments, and in two lots in Spartanburg city, known as the New York Store and the Red House, which were not remunerative. In all this property Margaret L. owned a life interest, and was also her brother's administratrix. She invested some of the money in improving these lots. Both the master and Circuit Judge find that these improvements were judicious, permanent and allowable. In addition thereto, she expended about $700 in repairs, which were not allowed. Plaintiff appeals from the allowance of the permanent improvements.
"2. In addition to the life estate in these buildings, held under the will, Margaret also held a similar estate by deed from Frank Trimmier in the Spartan building, with reversion to the same devises. She made similar improvements on this property, which were allowed by the master but excluded by the Circuit Judge. Defendant appeals.
"3. During her life tenancy a railroad right of way was condemned over lands which she owned as a life tenant, and she received $531 damages therefor. The Circuit Judge held that she was entitled to hold this as her own. The plaintiff excepts, and claims that she is entitled to only the interest thereon during her life.
"4. After deeding to Margaret L. a life interest in the Spartan building, he rented it to Capt. Petty, and several *Page 229 
years after, he took Petty's note in his own name for arrears of rent, and also paid Petty an account of $301.68 out of said rents. The master and Circuit Judge held that he should account for this to Margaret L., the life tenant. Plaintiff appeals.
"5. He also deeded to her a life interest in the Spartan newspaper. He afterwards sold it (with her consent) to Petty, and took the notes for the purchase price in his own name, and collected part of the purchase price. The master finds that Frank's estate is liable for the interest on the purchase price of the paper, and the Circuit Court finds that she was entitled to the interest in the said notes. The plaintiff appeals on the ground that Frank's estate owes her nothing on this account. The defendant appeals on the ground that the Circuit Judge made a mistake in his method of calculating the interest which he had found was due.
"6. The master and Circuit Judge neglected to allow Margaret L. $306.50 paid by her as administratrix for advertising for her testator. Defendant appeals.
"7. They also failed to allow her credit for taxes charged against Frank Trimmier in his lifetime, and paid by her as administratrix. Defendant appeals. We think these last two items were an oversight."
The plaintiff's exceptions are as follows:
"I. Because his Honor erred in finding as a fact that these improvements were permanent and judicious, and erred in allowing the estate of M.L. Trimmier the following as proper credits and disbursements: 1895 — April 13, paid W.A. Mistler, permanent improvements on N.Y. Store and Red House, $14.95. April 20, paid Geo. Sanders, building chimney and pillars, $20.50. May 11, paid H.J. Solesby, remodeling Red House, $576.83. May 28, paid W.A. Mistler, putting tin roof on N.Y. and Floyd Liles stores, $559.28. 1896 — June 22, paid J.P. Hertzog, rebuilding Liles store, $610. May 11, paid W.A. Mistler, for pipes and guttering, $10.60. (a) It is respectfully submitted that said improvements were made to increase her own income *Page 230 
as life tenant, and not for the benefit of the remaindermen, and his Honor erred in not so holding. (b) It is respectfully submitted that as life tenant it was her duty to keep the real estate in ordinary and reasonable repair at her own expense; and if she made more than ordinary repairs, she did it for her own benefit and at her own peril, and his Honor erred in not so holding (c) It is respectfully submitted that the fact that Miss Margaret L. Trimmier, as administratrix, had large sums of the estate's money in her hands, gave her no warrant in expending such money, or any part thereof, upon real estate, in order to increase her own income, even though the succeeding life tenant may be incidently benefited, and his Honor erred in not so holding.
"II. Because his Honor erred in allowing Miss Margaret L. Trimmier to retain as her own and absolutely, the money paid her in condemnation proceedings for right of way over land of F.M. Trimmier, it being respectfully submitted that he should have held that as life tenant she could have the use of the money for life without interest, and at her death the money should go to the remainderman, just as the land itself would do.
"III. Because his Honor erred in finding as a matter of fact that F.M. Trimmier owed his sister, M.L. Trimmier, anything on account of the rents of the Spartan or Biber building, it being respectfully submitted that the evidence showed no such indebtedness, and his Honor erred in not so finding.
"IV. Because his Honor erred in finding as matter of fact that F.M. Trimmier owed M.L. Trimmier any sum whatever on account of sale of the Spartan newspaper, it being respectfully submitted that the evidence did not justify such finding, and his Honor erred in not so holding.
"V. Because his Honor erred in not finding and holding that any and all claims arising from the rent of the Spartan building and the sale of the Spartan newspaper, or either of them, was barred by statute of limitation and laches of defendant's intestate." *Page 231 
The defendant's exceptions are as follows:
"I. Because his Honor, the presiding Judge, in considering permanent improvements made by Margaret L. Trimmier on the Spartan or Biber building, erred in finding that her estate in said property differed materially from the estate she held in other property on which she made improvements, and for which she was properly allowed credit; and in not finding that the only difference in the estate was that she held the Spartan or Biber building by deed without remainder over, and she held the other realty by will, with remainder to the remaindermen, and that there was no substantial difference therein, and that he erred in holding that `this was a bald case of a life tenant improving property at her own risk, with a full knowledge of her limited title; and in not finding that she made said permanent improvements just as she did on the other property, and should have like protection therefor; and that his Honor erred in finding and holding that `there is no equity to demand compensation,' and in refusing to allow the same.
"II. That his Honor, after finding that Margaret L. had a life interest in the note given by Petty for the Spartan newspaper, and that there was due thereon a balance of $1,532, which was principal, and six years' interest ($767.75) from March 2, 1881, amounting to $2,299.75, erred in allowing her only the interest on said $2,299.75 to be credited yearly from the 2d of March, 1887, to her death. The error being that this balance of $2,299.75 embraced both principal and accrued interest from 1881 to 1887, which interest belonged to Margaret L.; and his Honor erred in giving this interest to Frank M., and in allowing to Margaret L. the interest in her said interest; whereas the estate of Frank should receive at the death of the life tenant only the principal ($1,532) and Margaret should receive credit for all the interest gained by the Petty note from March 2, 1881, until her death, which was seven per cent. compound interest, as shown by Frank M. Trimmier's calculation.
"III. That his Honor, after finding that `Capt. Petty paid, *Page 232 
in some way, about $2,000 of the purchase price of the paper in Frank M. Trimmier's lifetime' (before March 2, 1881), and that he assumes that the sums paid by Petty were paid to those entitled thereto, erred in finding that `Margaret L., therefore, received her share of the $2,000 by some settlement with Frank M.,' and in not allowing her anything further on said sum so paid by Petty. The error being in not holding, as he had already found, that the note had been taken in the name of Frank M. Trimmier and belonged to him, except that Margaret L. had a life estate therein, to wit: the interest on the note; that when Petty paid the $2,000 of purchase money, Frank M., as the holder and owner of said note, received and retained it as his own; but that he became liable to Margaret L. for the interest on the amount so received from the time he received it (March 2, 1881,) until her death, on May 4th, 1897.
"IV. That his Honor erred in finding that the amount paid by Petty in Frank's lifetime was about $2,000, when he should have held that at least $2,511 was paid prior to March 2, 1881, of which $1,958 was principal and $543 was interest, belonging to Margaret L.; and that his Honor erred in not allowing her credit for the said interest, with interest thereon from the date it was paid (March 2, 1881,) until her death, May 4th, 1897.
"V. That his Honor erred in assuming that there had been any settlement between Frank M. and Margaret L., when there was no evidence of such settlement, nor when it was made.
"VI. Or, in other words, that his Honor erred in not allowing to Margaret L. Trimmier, as life tenant in the Petty note, all the interest that he actually paid thereon; and when he paid part of the principal to Frank M. and thereby stopped the interest on amount so paid, in not allowing her interest on the said amount in the hands of Frank M. from the time he received same until her death.
"VII. Or, if this cannot be allowed, that his Honor erred in not finding that she was at least entitled to simple interest *Page 233 
on the purchase price of the paper from the time it was sold until her death.
"VIII. That his Honor erred in overruling the `defendant's exception about taxes for 1888,' and holding that Margarent L. Trimmier was liable as life tenant for taxes which accrued against Frank M. Trimmier during his lifetime; and in not holding that a life tenant is liable only for taxes which accrued during said life tenancy.
"IX. That his Honor erred in confusing the item of $301.68, paid for advertising by Captain Trimmier in his lifetime by credit on the rent account, and the $306.50 paid by Margaret L. Trimmier on January 21, 1892, for advertising for Frank's estate, out of the rents due her by Petty; and in holding that this item of $306.50 had already been passed upon; and, after holding that `it belonged of right to Margaret L.,' `in not ordering that she be allowed credit for the same, and that it be added to her disbursements by the master.'"
The plaintiff's attorneys in their argument say: "The questions of law are: (1) What are the rights of the life tenant to recover from remaindermen for permanent improvements? (2) What are the rights of remaindermen in a fund collected by the life tenant in condemnation proceedings by railway to obtain right of way? (3) Then there is a mixed question of law and fact, viz: What amount, if any, is due by F.M. Trimmier's estate to Margaret L. Trimmier's estate on account of the Spartan newspaper and the Spartan building?"
We will first consider the rights of a life tenant to recover from remainderman for permanent improvements. In Corbett
v. Laurens, 5 Rich. Eq., 301, Chancellor Wardlaw, in behalf of the Court, says: "The equity of a tenant for life against remaindermen for the benefit of his improvements is inferior to that of a tenant in common in like case. The tenant for life is exclusively entitled to the enjoyment of the estate for an indefinite term of time, as measured by the calendar, always long in his anticipation; *Page 234 
and as to him the inference is more natural that he intends his improvements for his personal use. He is not interested in the inheritance, and has little pretension to anticipate the interests or the wishes of his successors. He is an implied trustee for the remaindermen, and by general rule in equity trustees are not entitled to the profits of their management of the trust estate. His estate is not unfrequently given rather for the preservation of the rights of the remaindermen than for his own enjoyment. Where a bounty to him is clearly intended, it is commonly no more than the enjoyment of the estate, in the existing condition at the time of the gift, or in a progressive condition contemplated by the donor at the time of the gift. Courts of equity in England, which admit this equity as to improvements more liberally than we do between tenants in common, have not recognized the claim of a tenant for life to compensation for improvements, except in the case where he goes on to finish improvements permanently beneficial to the estate which were begun by the donor" After stating that the doctrine, as limited, seems to be approved in Ex parte Palmer, 2 Hill Ch., 217, the Court, in commenting on that case, says: "There an allowance was made to an executor for improvements put by him on an unimproved lot in the city of Charleston, which by subsequent marriage with the widow of the testator he acquired for life; but the general rule against such allowance to a tenant for life is expressly stated. This, as a general rule, is not unconscientious; and in cases which may seem to be proper exceptions to its operation, as in a gift for life of wild lands in such terms as clearly import an intended bounty to the tenant for life, which cannot be enjoyed in the existing condition of the subject, the tenant may obtain by timely application to this Court either a sale of the whole estate, so that he may enjoy the income, or authority to make improvements permanently beneficial; and he suffers from his own wilfulness, if he proceeded upon his own notions of improvement without asking aid or advice. The Court may sanction what it would have previously authorized, but it encourages *Page 235 
no experiments upon its power of retroactive relief." The general rule firmly established in this State is, that a tenant for life who puts improvements on land is not entitled to compensation from the remaindermen. The right of a tenant for life to compensation for improvements on the land, is even inferior to that of a tenant in common in like case who is not allowed the exclusive benefit of his improvements, except "under circumstances which would make it a great and obvious hardship to be deprived of the benefit of such improvements." Buck v. Martin, 21 S.C. 590, and cases therein cited. There are no such circumstances in this case.
It is contended, however, that the money expended in the improvements belong to the estate of F.M. Trimmier, of which Margaret L. Trimmier was administratrix, and as the investment of the trust funds by her as administratrix was judicious, her estate should receive credit for such expenditures. It cannot be said that the expenditures were made by her as administratrix, for she had no such power. The will of F.M. Trimmier contains the following provisions: "Item 3. In making collections and sales of my personal assets, necessary for the payments of my debts and expenses of administration. I direct that only such assets be converted into money as are necessary for that purpose, to be selected from those which are least secured. Item 4. All the rest and residue of my personal estate, whether the same be bonds, mortgages, notes or otherwise, choses in action, goods, chattels or other personalty, I direct to be turned over in kind (that is to say, unconverted into money,) to a trustee to be appointed by the proper Court of this State; and I give and bequeath all of my personal estate (including cash unconsumed in the payment of debts and expenses of administration) unto and to the use of such trustee, his successor in office, their executors, administrators and assigns forever, to be held by him and them upon the following trusts * * *" It will thus be seen that it was made her duty to turn over in kind to the trustee therein *Page 236 
mentioned all the personal property of the estate, except what was consumed in the payment of debts and expenses of administration. It would have been a violation of the trust if she had invested the funds of the estate in the erection of improvements.
We will next consider what her rights were with regard to the funds received by her under the condemnation proceedings to obtain the right of way by the railway company over the land. In the record appears this statement: "It is admitted that in the condemnation proceedings over the real estate of F.M. Trimmier, deceased, leading out to the Spartan Mills, Miss M.L. Trimmier received $645, less her attorney's fee, who represented the estate in said proceedings." The record does not show that Miss Trimmier received compensation for any damages other than to her life estate. She could not be considered as holding the fund in trust unless it was shown that she received compensation not only for the damage to her life estate, but to the estate in remainder. She had the right to compensation for damage to her life estate, and could not, even if she had so desired, have deprived the remaindermen of the right to compensation allowed them by the Constitution. Cureton
v. Ry. Co., 59 S.C. 377.
We proceed to a consideration of the third question, viz: What amount, if any, is due by F.M. Trimmier's estate to Margaret L. Trimmier's estate on account of the Spartan newspaper and the Spartan building? The presumption is that an instrument of writing is what upon its fact it purports to be. The mortgage executed by Petty in favor of F.M. Trimmier shows upon its face that it was the sole property of F.M. Trimmier. The administratrix of Miss Trimmier's estate contends that this presumption is rebutted by the fact that the consideration of the mortgage was the sale of the property in which she had a life estate. It must, however, be remembered that when F.M. Trimmier wanted to let it be known that his sister had an interest in certain of his property, he expressed it in writing. *Page 237 
Furthermore, as said by his Honor, the Circuit Judge, Miss Trimmier did not claim the said items in her returns. We do not think the presumption was rebutted.
These views dispose of all the other questions except those raised by the defendant's eighth and ninth exceptions. Sec. 220 of the Rev. Stat. shows that the eighth exception should be sustained.
The ninth exception should be sustained for the reasons therein stated.
It is the judgment of this Court, that the judgment of the Circuit Court be modified in the particulars hereinbefore mentioned.